DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 12/29/2020.
Claims 8-12 and 15-17 are pending.
Claims 8 and 11 are independent. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 13-14.
This application is in condition for allowance except for the presence of claims 13-14 directed to a method of forming an integrated rotor-one-way-clutch pocket plate non-elected without traverse.  Accordingly, claims 13-14 been cancelled.









Allowable Subject Matter
Claims 8-12 and 15-17 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a hybrid transmission and a one-way-clutch pocket plate comprising a one-way-clutch pocket plate configured to act as a second end plate of the rotor assembly and defining a pocket plate central aperture and a tab extending into the pocket plate central aperture that engages a slot in the slotted rotor shaft to preclude relative rotation, the one-way-clutch pocket plate having an annular ridge portion around a periphery of the pocket plate extending away from the rotor assembly, the annular ridge portion including a plurality of pockets spaced around the periphery of the pocket plate; and a nut securing the pocket plate and the rotor assembly axially against the first end plate along with other features of claim 8 (claim 8); an annular clutch portion surrounding and fixed to the flat portion and concentric with the aperture, the annular portion including a ridge section extending axially opposite the contact face of the flat end plate, the ridge defining a plurality of pockets along an inner periphery of the annular portion; and a plurality of pawls retained within the pockets such that each of the plurality of pawls is adjacent an inner race of the annular clutch portion along with other features of claim 11 (claim 11).
The combination of the claimed limitations in the independent claims 8 and 11 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/